Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 6, 2019

                                       No. 04-18-00502-CR

                                        Ronardo FAIRLY,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3148
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER
       After Appellant’s court-appointed counsel filed an Anders brief, on February 28, 2019,
we notified Appellant that if he desires to file a pro se brief, he must file it by April 1, 2019. See
TEX. R. APP. P. 38.6(a). On the same day, Appellant filed a pro se motion for access to the
appellate record and a motion for extension of time to file his pro se brief.

        We direct the clerk of this court to send Appellant, by first-class mail, a printed copy of
the clerk’s and reporter’s records at no cost to Appellant, and to mail the records within one day
of the date of this order.

        Appellant’s motion for an extension of time to file his brief is GRANTED. If Appellant
chooses to file a pro se brief, we ORDER Appellant to file his brief within FORTY DAYS of the
date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the State may file
a responsive brief not later than thirty days after the date Appellant’s pro se brief is filed in this
court. See id. R. 38.6(b).

        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
      Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court